  Case: 1:18-cv-07686 Document #: 1059 Filed: 04/27/21 Page 1 of 9 PageID #:9930




                       UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT
                             EASTERN DIVISION
_________________________________
                                   )
WELLY CHANDRA, et al.              )
                                   )
            Plaintiff,             )    Lead Case 18-cv-7686
                                   )    Honorable Thomas M. Durkin
v.                                 )
                                   )
BOEING INTERNATIONAL SALES )
CORPORATION, a Washington State )
Profit Corporation, et al.         )
                                   )
            Defendant.             )
                                   )
_________________________________ )


     KEITH GRIFFIN’S RESPONSE TO PLAINTIFFS’ MEMORANDUM IN
         SUPPORT OF MOTION TO SHOW CAUSE [Docket #1045]


      Keith Griffin, through his attorney, Ryan D. Saba of Rosen Saba, LLP, submits
this response to the Wisner firm’s Memorandum in Support of Motion to Show Cause.
[Docket #1045]. As a preliminary statement, the Wisner brief does not introduce any
new evidence or law that would change the status quo. The undisputed facts remain that
this Court issued an Order to the Giradi Keese’s law firm, a sole proprietorship owned by
Thomas Girardi. It was Mr. Girardi who did not comply with the Order and has already
been held in contempt of Court.
      The legal issue that remains in front of this Court is whether the failure of Girardi
Keese to abide by this command can be attributable to an employee lawyer Mr. Griffin.
There was no order requiring Mr. Griffin individually to perform any task. Nor could
there be any such order because Mr. Griffin was not the receiver, nor the beneficiary, of
any of the settlement funds. Further, it was then and always has been impossible for Mr.


                                            1
     Case: 1:18-cv-07686 Document #: 1059 Filed: 04/27/21 Page 2 of 9 PageID #:9931




Griffin to comply with the Court order because he has never had any authority to issue
any wires from the Girardi Keese Client Trust account.


                                       ARGUMENT
1.       THE LAW ON CIVIL CONTEMPT.
         The Wisner firm argues that all the elements of civil contempt have been met as to
attorneys Griffin and Lira. However, that is not accurate.
         The purpose of a civil contempt proceeding is remedial to either enforce a prior
court order or compensate for losses resulting from non-compliance. United States v.
United Mine Workers of America, 330 U.S. 258, 303-304 (1947); McComb v.
Jacksonville Paper Co., 336 U.S. 187, 191 (1949). “A court’s civil contempt power rests
in its inherent limited authority to enforce compliance with court orders and ensure
judicial proceedings are conducted in an orderly manner.” United States v. Dowell, 257
F.3d 694, 699 (7th Cir. 2001) (quoting Jones v. Lincoln Elec. Co., 188 F.3d 709, 737 (7th
Cir. 1999)).
         To be found in civil contempt, a party “must have violated an order that sets forth
in specific detail an unequivocal command from the court.” Dowell, 257 F.3d at 699. It is
undisputed that Mr. Griffin did not have the authority to issue the wire payments to the
any of the Wisner Clients.1 Nonetheless, the Wisner firm argues that Mr. Griffin should
be held in contempt because he did not “advise the Court that its Orders were being
violated.” [Docket #1045 at 2.] This is not the law.
         The law requires that a party “must have violated” a court order. The law is not
that a person may be in contempt for failure to tell the Court that another person is in
violation of the Court order. Under the new standard promulgated by the Wisner firm,
then the Edelson firm should also be held in Civil Contempt because they also knew the
Court order was not complied with and they similarly did not “advise” the Court


         1
       / The Court orders at issue are found at Docket #s 384, 419, 424 and 427 (hereinafter
known as the “Wisner Clients”).


                                               2
     Case: 1:18-cv-07686 Document #: 1059 Filed: 04/27/21 Page 3 of 9 PageID #:9932




immediately. The evidence is that the Edelson firm knew by at least June 24, 2020 that
the funds were not paid when Rafey Balabanian of the Edelson firm had a direct
conversation with Mr. Girardi (which Mr. Griffin was not a participant). The evidence of
this is supported by a memorandum Mr. Griffin prepared and delivered to Mr. Girardi on
June 24, 2020, which states, “Need to call Rafey today at the Edelson firm. He is our co-
counsel on the Lion Air cases. . . He said that you were going to get back with him on
Wednesday about completing payment to the Boeing clients. He is desperate to hear from
you.” [Docket #903 at p. 10 and Exhibit F.]
         Notwithstanding the above, Mr. Griffin also has an absolute affirmative defense of
impossibility. The Supreme Court has instructed that “[w]here compliance is impossible,
neither the moving party nor the court has any reason to proceed with the civil contempt
action.” U.S. v Rylander, 460 U.S. 752, 757 (1983). Since it has always been impossible
for Mr. Griffin to issue the wire transfer to the Wisner Clients, then he should not be held
in civil contempt.


2.       GRIFFIN IS NOT “LEGALLY IDENTIFIED” WITH GIRARDI KEESE
         BECAUSE HE WAS AN EMPLOYEE WITHOUT ACCESS TO THE
         TRUST ACCOUNT.
         The Wisner firm argues that Mr. Griffin should be held in civil contempt because
he is “legally identified” with Girardi Keese. The Wisner firm relies on the Stotler & Co.
v. Able, 870 F.2d 1158 (7th Cir. 1989) to suggest that Mr. Griffin either abetted Girardi
Keese or was legally identified with the firm such that there was no legal distinction
between the two. Factually, this argument is not accurate. Wisner’s only evidentiary
reference as to Mr. Griffin is a decades old advertisement in a publication which contains
a hearsay statement of Mr. Girardi making a colloquial reference to Mr. Griffin as his
partner. This reference is hardly evidence and is completely buried by the true facts that
Mr. Griffin was a W-2 employee the entire time he worked for Girardi Keese.




                                              3
  Case: 1:18-cv-07686 Document #: 1059 Filed: 04/27/21 Page 4 of 9 PageID #:9933




       As a matter of law, Mr. Griffin is not “legally identied” with Girardi Keese or Mr.
Girardi if he did not have access to the finances or bank accounts of the law firm and he
did not have any ability to comply with the Court’s order.
       The Stotler decision deserves some discussion because the Seventh Circuit upheld
the District Court’s denial of the motion seeking a contempt order. In Stotler, Able
opened a trading account with Stotler. Able’s account went into a deficit and Stotler
initiated legal proceedings to secure certain of Able’s assets, which were being held at
another trading house known as Dalton. Judge Getzendanner issued an order attaching
the funds belonging to Able being held at Dalton. The order was later vacated and a
series of state court and federal court proceedings ensued. Ultimately, Able attempted to
withdraw his funds from Dalton, but Dalton, although able to do so, refused considering
the confusing state of the litigation. Able sought a contempt order against Stotler and
Dalton for refusing to turn over his funds.
       District Court Judge Rovner found: “(1) that Dalton was not a party to the action
and had no opportunity to represent its interest in the proceedings; (2) that the order was
intended to, and served only to, vacate the writ of attachment (the district court “was in
no position to know whether Dalton had another legal basis for refusing to allow Mr.
Able to withdraw those funds,” and “could not and did not order Dalton to release the
funds to Able”); and (3) that Mr. Kimmelman legitimately was confused by the federal
court's dismissal of a state court's writ of attachment. Consequently, Judge Rovner denied
Able's motion in its entirety” Id. at 1162-1163.
       The Seventh Circuit reviewed the case and affirmed Judge Rovner’s decision
denying the motion for contempt. The Court held:
       For Judge Rovner to find Dalton and its employees in contempt pursuant to
       Rule 71, Able had to prove that the order was enforceable against Dalton as
       if it were a party. However, Judge Rovner found, and we agree, that her
       June 26 order did not direct Dalton to perform any specified action. The
       judgment of dismissal did not mention Dalton and did not specify any
       course of action to be undertaken by any person. Instead, Judge Rovner
       merely dismissed the suit. Thus, Able could not prove that the judgment in
       this case “ ‘set[ ]forth in specific detail an unequivocal command.’ ”

                                              4
     Case: 1:18-cv-07686 Document #: 1059 Filed: 04/27/21 Page 5 of 9 PageID #:9934




         Ferrell, 785 F.2d at 1378 (citation omitted)….[W]e believe that Judge
         Rovner reviewed all of the facts and circumstances, in light of Dalton's
         position as a nonparty, and properly refused to find Dalton and its
         employees in contempt Id. at 1164.

         Mr. Griffin, like Dalton, was a non-party to the Court’s Order to distribute the
settlement funds to the Wisner Clients. It is undisputed that the Order was issued to
Girardi Keese. Although Dalton had the actual ability to release the funds to Able, Mr.
Griffin was in no position to transfer any funds to the Wisner Clients. As a non-party and
employee of Girardi Keese, Mr. Griffin is not legally identified with the party already
found to be in contempt, namely Girardi Keese and Thomas Girardi.
         The Wisner firm also claims that the Court’s Orders were directed at Griffin and
Lira. This is also not accurate. The plain wording of the Order reveals that it was
directed to Girardi Keese. The Wisner firm argues that this situation is similar to a
corporation setting, but fails to identify the key phrase, “[a] command to the corporation
is in effect a command to those who are officially responsible for the conduct of its
affairs. If they, apprised of the writ directed to the corporation, prevent compliance or
fail to take appropriate action within their power for the performance of the corporate
duty, they, no less than the corporation itself, are guilty of disobedience, and may be
punished for contempt” See Wisner Brief, p. 5 (citing Wilson v. United States, 221 U.S.
361, 367-77 (1911) (emphasis added). Mr. Griffin was not officially responsible for the
conduct of Girardi Keese’s affairs and it was not within his power as an employee to
issue trust checks.


3.       IMPOSSIBILITY AND INABILITY TO COMPLY ARE ABSOLUTE
         AFFIRMATIVE         DEFENSES       SUPPORTED         BY    UNITED      STATES
         SUPREME COURT PRECEDENT.
         The Supreme Court has instructed that “[w]here compliance is impossible, neither
the moving party nor the court has any reason to proceed with the civil contempt action.”



                                             5
  Case: 1:18-cv-07686 Document #: 1059 Filed: 04/27/21 Page 6 of 9 PageID #:9935




U.S. v Rylander, 460 U.S. 752, 757 (1983). Since it was impossible for Mr. Griffin to
issue the wire transfer, then he should not be held in civil contempt.
       In greater detail, the Supreme Court, stated:
       In a civil contempt proceeding such as this, of course, a defendant may
       assert a present inability to comply with the order in question. Maggio v.
       Zeitz, 333 U.S., at 75-76, 68 S.Ct., at 411-412; Oriel v. Russell, 278 U.S.
       358, 366, 49 S.Ct. 173, 175, 73 L.Ed.419 (1929). While the court is bound
       by the enforcement order, it will not be blind to evidence that compliance is
       now factually impossible. Where compliance is impossible, neither the
       moving party nor the court has any reason to proceed with the civil
       contempt action. It is settled, however, that in raising this defense, the
       defendant has a burden of production. McPhaul v. United States, 364 U.S.
       372, 379, 81 S.Ct. 138, 142, 5 L.Ed.2d 136 (1960); Maggio v. Zeitz, 333
       U.S., at 75-76, 68 S.Ct., at 411-412; Oriel v. Russell, 278 U.S.,at 366, 49
       S.Ct., at 175. See also United States v. Fleischman, 339 U.S., at 362-363,
       70 S.Ct., at 746. Thus while Rylander could not attack the enforcement
       order on the ground that he lacked possession or control of the records at
       the time the order was issued, he could defend the contempt charge on the
       ground that he was then unable to comply because he lacked possession or
       control. Id. at 757 (emphasis added).

       Mr. Griffin has never had the ability to comply with the Court’s Order either at the
time it was issued to Girardi Keese or at any time thereafter. It is undisputed that Mr.
Griffin never had possession of the settlement funds at any point in time, nor did he have
any ability to control their distribution.
       The Wisner firm cites to Tranzact Techs., Inc. v. 1Source Worldsite, 406 F.3d 851
(7th Cir. 2005) for the proposition that a contempt order can be issued when compliance is
not possible. This is a misreading of the holding. In Tranzact, the alleged contemnor
Wang was ordered to turn over $200,000 worth of collateral that was securing a note.
Wang initially turned over part of the collateral and then provided Tranzact with the
name and location of where the remaining collateral was being housed. The magistrate
judge ultimately dismissed the contempt proceeding finding that Wang had produced the
collateral and given the location of the remaining collateral.




                                              6
  Case: 1:18-cv-07686 Document #: 1059 Filed: 04/27/21 Page 7 of 9 PageID #:9936




       The Court of Appeal stated:
       Only after the filing of this contempt motion did Wang reveal the locations
       of the various pieces of computer equipment making up the collateral-still
       not complying literally with his obligations under the order. Based on this
       plain failure to fulfill his court-ordered obligations-to which he had agreed
       rather than going to trial-it would have been proper to hold Wang in
       contempt. (Despite this comment, the Court of Appeal did not affirmatively
       find Wang in contempt but rather remanded the case to the district court for
       further proceedings.) See id. at 856.
       The issue presented in Tranzact was not the alleged contemnor’s ability to comply
but whether his actions of only producing some of the collateral and providing the
location for the rest amounted to disobedience of the court order. The Seventh Circuit did
not address or comment on the Supreme Court precedent of “present inability to comply.”
The key distinction to the present case is that the alleged contemnor - Wang - had the
present ability to comply with the order at the time it was issued and failed to do so. Mr.
Griffin did not have any ability to comply with the Court’s order.
       More importantly and persuasive to the matter at issue, the Seventh Circuit has
affirmed and applied Rylander in various cases, including In re Resource Corp., 624 F.3d
376, 387 (7th Cir. 2010). The Court stated:
       A district court may not enter an order of civil contempt unless it finds by
       clear and convincing evidence that a party has violated the express and
       unequivocal command of a court order. Autotech Techs. LP v. Integral
       Research & Dev. Corp., 499 F.3d 737, 751 (7th Cir.2007). There is no
       dispute in this case that Chiplease did not comply with the district court's
       July 18 order or that this order constitutes an express and unequivocal
       command of the court. Instead, Chiplease says that it could not comply with
       the order because it lacked the financial resources to do so. Inability to pay
       is a valid defense in a contempt proceeding, but the party raising the
       defense has the burden of proving its inability to pay. United States v.
       Rylander, 460 U.S. 752, 757, 103 S.Ct. 1548, 75 L.Ed.2d 521 (1983). There
       must be an adequate factual basis to support the defense, S. Suburban Hous.
       Ctr. v. Berry, 186 F.3d 851, 855 (7th Cir.1999), and the alleged
       contemnor's past ability to comply with a court order triggers a presumption
       that it has a present ability to comply, e.g., United States ex rel. Thom v.
       Jenkins, 760 F.2d 736, 739 (7th Cir. 1985).



                                              7
     Case: 1:18-cv-07686 Document #: 1059 Filed: 04/27/21 Page 8 of 9 PageID #:9937




         Mr. Griffin has never had the ability to wire the funds to the Wisner Clients. He
was never in possession of the money, nor did he have any access to the bank account
where the money was deposited to issue a wire transfer.            Under the long-standing
precedent of Rylander and In re Resource Corp., Mr. Griffin raises a complete defense to
these contempt proceedings and this Court should discharge the Order to Show Cause re:
Contempt.



4.       MR. GRIFFIN REQUESTS CLARITY ON THE SPECIFIC LAW
         APPLICABLE TO HIM.
         Assuming, arguendo, this Court holds that Mr. Griffin’s inability to issue a wire
payment to the Wisner Clients does not provide him with a complete defense in advance
of an evidentiary hearing, and an evidentiary hearing is still necessary, then Mr. Griffin
respectfully requests that this Court identify what law is going to apply to the facts and
circumstances at issue herein before any evidentiary hearing takes place. Once there is a
determination of the law that applies to Mr. Griffin, then this will allow Mr. Griffin to
marshal the necessary evidence during an evidentiary hearing.
         A federal civil contempt proceeding is a civil proceeding governed by the rules of
civil procedure. Shakman v. Democratic Organization of Cook County, 533 F.2d 344,
352 (7th Cir.1976). Those rules entitle a party to an evidentiary hearing only if there are
genuine issues of material fact. FRCP 56.
         To that end, Mr. Griffin requests clarity from this Court prior to any hearing about
what standard and law will be applied. There is obviously a dispute amongst the various
law firms who have filed briefs on this issue as to what standard should be applied to Mr.
Griffin in this scenario. Depending upon the standard which is promulgated by this
Court, Mr. Griffin may want to exercise his right to conduct discovery, including
subpoenaing records from third parties. Mr. Griffin may also want to file applicable
motions.



                                               8
  Case: 1:18-cv-07686 Document #: 1059 Filed: 04/27/21 Page 9 of 9 PageID #:9938




                                  CONCLUSION
      Based on the foregoing, Defendant Keith Griffin respectfully requests that this
Court discharge the Order to Show Cause re: Contempt.


                                              Respectively submitted,

                                              /s Ryan D. Saba
                                              Ryan D. Saba
                                              rsaba@rosensaba.com
                                              Rosen Saba, LLP
                                              9350 Wilshire Blvd., Suite 250
                                              Beverly Hills, California 90212
                                              (310) 285-1727




                                          9
